     Case 2:20-cv-00175-PLM-MV ECF No. 5 filed 10/02/20 PageID.22 Page 1 of 20




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION
                                         ______

ANTONIO GARZA,

                       Petitioner,                       Case No. 2:20-cv-175

v.                                                       Honorable Paul L. Maloney

MIKE BROWN,

                       Respondent.
____________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court concludes that the petition must be dismissed

because it fails to raise a meritorious federal claim.
     Case 2:20-cv-00175-PLM-MV ECF No. 5 filed 10/02/20 PageID.23 Page 2 of 20




                                            Discussion

I.      Factual allegations

               Petitioner Antonio Garza is incarcerated with the Michigan Department of

Corrections at the Kinross Correctional Facility (KCF) in Kincheloe, Chippewa County, Michigan.

On December 1, 2011, following a one-day bench trial in the Wayne County Circuit Court,

Petitioner was convicted of first-degree home invasion, in violation of Mich. Comp. Laws

§ 750.110a, and assault with intent to do great bodily harm (AGBH), in violation of Mich. Comp.

Laws § 750.84. Petitioner did not show up for his sentencing on December 1, 2012. It is not clear

from the petition, the circuit court docket, or the appellate court dockets why Petitioner failed to

show up. He showed up eventually. On June 19, 2018, the court sentenced Petitioner to prison

terms of 2 to 10 years for AGBH and 4 years, 9 months to 20 years for first-degree home invasion.

               Under Sixth Circuit precedent, the application is deemed filed when handed to

prison authorities for mailing to the federal court.        Cook v. Stegall, 295 F.3d 517, 521

(6th Cir. 2002). At some point between September 11, 2020, the date Petitioner signed the

disbursement authorization he attached to his petition (ECF No. 1-1, PageID.15), and September

14, 2020, the date of the postmark on the envelope containing the petition (ECF No. 1, PageID.13),

Petitioner filed his habeas corpus petition. The petition was received by the Court on September

16, 2020. The petition was timely filed using any of those dates as the filing date.

               The petition raises three grounds for relief, as follows:

        I.     Whether there was insufficient evidence presented at trial by the
               prosecution to establish beyond a reasonable doubt that Petitioner
               committed home invasion.

        II.    Whether or not the Petitioner’s guaranteed federal and state Constitutional
               rights to due process of law to have a fair and impartial trial were clearly
               violated when Trial Judge Vera Massey Jones abused her discretion when
               her clearly erroneous fact finding decision was palpably and grossly
               violative of facts and logic that do not accurately portray the factual

                                                 2
  Case 2:20-cv-00175-PLM-MV ECF No. 5 filed 10/02/20 PageID.24 Page 3 of 20




               background of the case when she chose an outcome falling outside the
               principle range of reasonable outcomes by repeatedly giving the
               Complainant creditability to obvious blatantly inconsistent statements and
               trial testimony; and Sentencing Judge Shannon Nicol Walker’s failure to
               correct the inaccurate sentence information and Prior Record Variables and
               Offense Variables which effected his sentencing guidelines and sentence.

       III.    Whether or not the Petitioner’s guaranteed federal and state Constitutional
               rights to due process of law to have a fair and impartial trial and the effective
               assistance of counsel were clearly violated when Trial Counsel Wright
               Blake failed to adequately investigate, advise, and discuss the ongoing
               negotiation plea bargaining process and the consequence of the outcome of
               the potential plea bargain offer and the failure to adequately investigate the
               defense Res Gestate [sic] witnesses and call them during trial to lay a proper
               foundation to impeach the complainant’s inconsistent statements and trial
               testimony and his failure to properly prepare a substantial defense of his
               actual innocence of First Degree Home Invasion and Assault With Intent to
               do Great Bodily Harm Less Than Murder and non-deadly use of self-
               defense.

(Pet., ECF No. 1, PageID.5-8.)

II.    AEDPA standard

               This action is governed by the Antiterrorism and Effective Death Penalty Act of

1996, Pub. L. 104-132, 110 Stat. 1214 (AEDPA). The AEDPA “prevents federal habeas ‘retrials’”

and ensures that state court convictions are given effect to the extent possible under the law. Bell

v. Cone, 535 U.S. 685, 693-94 (2002). An application for writ of habeas corpus on behalf of a

person who is incarcerated pursuant to a state conviction cannot be granted with respect to any

claim that was adjudicated on the merits in state court unless the adjudication: “(1) resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly established

federal law as determined by the Supreme Court of the United States; or (2) resulted in a decision

that was based upon an unreasonable determination of the facts in light of the evidence presented

in the state court proceeding.” 28 U.S.C. § 2254(d). This standard is “intentionally difficult to

meet.” Woods v. Donald, 575 U.S. 312, 316 (2015) (internal quotation omitted).



                                                  3
  Case 2:20-cv-00175-PLM-MV ECF No. 5 filed 10/02/20 PageID.25 Page 4 of 20




               The AEDPA limits the source of law to cases decided by the United States Supreme

Court. 28 U.S.C. § 2254(d). This Court may consider only the holdings, and not the dicta, of the

Supreme Court. Williams v. Taylor, 529 U.S. 362, 412 (2000); Bailey v. Mitchell, 271 F.3d 652,

655 (6th Cir. 2001). In determining whether federal law is clearly established, the Court may not

consider the decisions of lower federal courts. Lopez v. Smith, 574 U.S. 1, 4 (2014); Marshall v.

Rodgers, 569 U.S. 58, 64 (2013); Parker v. Matthews, 567 U.S. 37, 48-49 (2012); Williams, 529

U.S. at 381-82; Miller v. Straub, 299 F.3d 570, 578-79 (6th Cir. 2002). Moreover, “clearly

established Federal law” does not include decisions of the Supreme Court announced after the last

adjudication of the merits in state court. Greene v. Fisher, 565 U.S. 34, 37-38 (2011). Thus, the

inquiry is limited to an examination of the legal landscape as it would have appeared to the

Michigan state courts in light of Supreme Court precedent at the time of the state-court

adjudication on the merits. Miller v. Stovall, 742 F.3d 642, 644 (6th Cir. 2014) (citing Greene,

565 U.S. at 38).

               A federal habeas court may issue the writ under the “contrary to” clause if the state

court applies a rule different from the governing law set forth in the Supreme Court’s cases, or if

it decides a case differently than the Supreme Court has done on a set of materially

indistinguishable facts. Bell, 535 U.S. at 694 (citing Williams, 529 U.S. at 405-06). “To satisfy

this high bar, a habeas petitioner is required to ‘show that the state court’s ruling on the claim being

presented in federal court was so lacking in justification that there was an error well understood

and comprehended in existing law beyond any possibility for fairminded disagreement.’” Woods,

575 U.S. at 316 (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). In other words, “[w]here

the precise contours of the right remain unclear, state courts enjoy broad discretion in their




                                                   4
    Case 2:20-cv-00175-PLM-MV ECF No. 5 filed 10/02/20 PageID.26 Page 5 of 20




adjudication of a prisoner’s claims.” White v. Woodall, 572 U.S. 415, 424 (2014) (internal

quotations omitted).

                 The AEDPA requires heightened respect for state factual findings. Herbert v. Billy,

160 F.3d 1131, 1134 (6th Cir. 1998). A determination of a factual issue made by a state court is

presumed to be correct, and the petitioner has the burden of rebutting the presumption by clear and

convincing evidence. 28 U.S.C. § 2254(e)(1); Davis v. Lafler, 658 F.3d 525, 531 (6th Cir. 2011)

(en banc); Lancaster v. Adams, 324 F.3d 423, 429 (6th Cir. 2003); Bailey, 271 F.3d at 656. This

presumption of correctness is accorded to findings of state appellate courts, as well as the trial

court. See Sumner v. Mata, 449 U.S. 539, 546 (1981); Smith v. Jago, 888 F.2d 399, 407 n.4

(6th Cir. 1989).

                 Petitioner has raised his habeas issues in this Court exactly as he raised them in the

Michigan appellate courts. He does not respond to the court of appeals’ resolution of his claims

in any respect. He does not explain how the court of appeals’ determinations were contrary to, or

an unreasonable application of, clearly established federal law, nor does he offer evidence, much

less clear and convincing evidence to rebut the presumption that the factual determinations by the

court of appeals are correct.

III.    Discussion

        A.       Sufficiency of the evidence regarding home invasion (habeas issues I and II)

                 A § 2254 challenge to the sufficiency of the evidence is governed by the standard

set forth by the Supreme Court in Jackson v. Virginia, 443 U.S. 307, 319 (1979), which is

“whether, after viewing the evidence in the light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime beyond a reasonable doubt.”1


1
 Although Jackson involved a sufficiency of the evidence review of a jury verdict, the same standard is applied to
verdicts rendered in bench trials. See United States v. Bronzino, 598 F. 3d 276, 278 (6th Cir. 2010).

                                                        5
  Case 2:20-cv-00175-PLM-MV ECF No. 5 filed 10/02/20 PageID.27 Page 6 of 20




This standard of review recognizes the trier of fact’s responsibility to resolve reasonable conflicts

in testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate

facts. Id. Issues of credibility may not be reviewed by the habeas court under this standard. See

Herrera v. Collins, 506 U.S. 390, 401-02 (1993). Rather, the habeas court is required to examine

the evidence supporting the conviction, in the light most favorable to the prosecution, with specific

reference to the elements of the crime as established by state law. Jackson, 443 U.S. at 324 n.16;

Allen v. Redman, 858 F.2d 1194, 1196-97 (6th Cir. 1988).

               The Jackson v. Virginia standard “gives full play to the responsibility of the trier of

fact fairly to resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable

inferences from basic facts to ultimate facts.” Jackson, 443 U.S. at 319. Moreover, because both

the Jackson standard and AEDPA apply to Petitioner’s claims, “the law commands deference at

two levels in this case:     First, deference should be given to the trier-of-fact’s verdict, as

contemplated by Jackson; second, deference should be given to the Michigan Court of Appeals’

consideration of the trier-of-fact’s verdict, as dictated by AEDPA.” Tucker v. Palmer, 541 F.3d

652, 656 (6th Cir. 2008). This standard erects “‘a nearly insurmountable hurdle’” for petitioners

who seek habeas relief on sufficiency-of-the-evidence grounds. Davis v. Lafler, 658 F.3d 525,

534 (6th Cir. 2008) (quoting United States v. Oros, 578 F.3d 703, 710 (7th Cir. 2009)).

               In resolving Petitioner’s sufficiency challenge, the Michigan Court of Appeals

applied the following standard:

       “When reviewing an argument following a bench trial that insufficient evidence
       existed . . . ‘this Court must view the evidence in a light most favorable to the
       prosecution and determine whether a rational trier of fact could have found that the
       essential elements of the crime were proven beyond a reasonable doubt.’” People
       v Muhammad, 326 Mich App 40, 60; 931 NW2d 20 (2018), quoting People v
       Hutner, 209 Mich App 280, 282; 530 NW2d 174 (1995). That is, “evidence is
       sufficient to convict a defendant when a rational factfinder could determine that the
       prosecutor proved every element of the crimes charged beyond a reasonable doubt.”

                                                 6
  Case 2:20-cv-00175-PLM-MV ECF No. 5 filed 10/02/20 PageID.28 Page 7 of 20




       People v Cain, 238 Mich App 95, 117; 605 NW2d 28 (1999). This Court will not,
       however, interfere with the factfinder’s role of resolving credibility disputes.
       Muhammad, 326 Mich App at 60.

Garza, 2020 WL 359644 at *1. Although the court of appeals cited state authority in support of

the standard, the standard it applied is functionally identical to the Jackson standard. Accordingly,

it cannot be said that the standard the state appellate court applied is contrary to clearly established

federal law.

               Moreover, the state court applied the standard exactly as Jackson advises: the court

identified the elements of the offense and considered the evidence in a light most favorable to the

prosecution to determine whether a rational trier of fact could find those elements beyond a

reasonable doubt. The court of appeals identified the elements of first-degree home invasion as

follows:

       (1) the defendant either breaks and enters a dwelling or enters a dwelling without
       permission; (2) the defendant either intends when entering to commit a felony,
       larceny, or assault in the dwelling or at any time while entering, present in, or
       exiting the dwelling actually commits a felony, larceny, or assault; and (3) while
       the defendant is entering, present in, or exiting the dwelling, either (a) the defendant
       is armed with a dangerous weapon, or (b) another person is lawfully present in the
       dwelling.

Id. Petitioner argued that the prosecution failed to present sufficient evidence regarding the

“breaking and entering” element. He claimed “that the complainant’s testimony that [Petitioner]

‘came flying through” his door was too implausible to be believed considering the fact that the

complainant was intoxicated at the time and the fact that a police officer did not recall seeing any

damage to the door . . . [the] complainant’s testimony was too incredible to be believed.” Id.

               The court of appeals recognized that Petitioner’s argument asked the court to do

that which it could not: “interfere with the factfinder’s role of resolving credibility disputes.” Id.

at *2. The court reviewed the complainant’s testimony that Petitioner “just flew in. He kind of

like ran into my house. Bust[ed] the lock on the door and ran in.” Id. Petitioner testified that he

                                                   7
  Case 2:20-cv-00175-PLM-MV ECF No. 5 filed 10/02/20 PageID.29 Page 8 of 20




did not break the lock, but that the complainant invited him in. The complainant denied inviting

Petitioner into the home.

               The trial court “expressly found that [Petitioner] ‘entered [the complainant’s] house

without permission . . . .’” Id. There was certainly sufficient evidence to support that finding

beyond a reasonable doubt if one credited the testimony of the complainant and found the

testimony of Petitioner to be incredible. Therefore, Petitioner has failed to demonstrate that the

state courts’ determinations regarding sufficiency are contrary to, or an unreasonable application

of, the clearly established federal law of Jackson. Indeed, it is Petitioner’s argument that invites

this Court to proceed contrary to Jackson by viewing the evidence in a light that favors Petitioner

and overturning the state courts’ credibility determinations.

        B.      Offense variable and prior record variable scoring at sentencing (habeas
                issue II)

                “[A] federal court may issue the writ to a state prisoner ‘only on the ground that he

is in custody in violation of the Constitution or laws or treaties of the United States.’” Wilson v.

Corcoran, 562 U.S. 1, 5 (2010) (quoting 28 U.S.C. § 2254(a)). A habeas petition must “state facts

that point to a ‘real possibility of constitutional error.’” Blackledge v. Allison, 431 U.S. 63, 75 n.7

(1977) (quoting Advisory Committee Notes on Rule 4, Rules Governing Habeas Corpus Cases).

The federal courts have no power to intervene on the basis of a perceived error of state law. Wilson,

562 U.S. at 5; Bradshaw v. Richey, 546 U.S. 74, 76 (2005); Estelle v. McGuire, 502 U.S. 62, 67-

68 (1991); Pulley v. Harris, 465 U.S. 37, 41 (1984). Claims concerning the improper application

of sentencing guidelines are state-law claims and typically are not cognizable in habeas corpus

proceedings. See Hutto v. Davis, 454 U.S. 370, 373-74 (1982) (federal courts normally do not

review a sentence for a term of years that falls within the limits prescribed by the state legislature);




                                                   8
  Case 2:20-cv-00175-PLM-MV ECF No. 5 filed 10/02/20 PageID.30 Page 9 of 20




Austin v. Jackson, 213 F.3d 298, 301-02 (6th Cir. 2000) (alleged violation of state law with respect

to sentencing is not subject to federal habeas relief).

               To the extent Petitioner intends to suggest that, as a result of the scoring, his

sentence was disproportionate under People v. Milbourn, 461 N.W.2d. 1 (Mich. 1990), he fails to

raise a cognizable habeas claim. In Milbourn, the Michigan Supreme Court held that a sentencing

court must exercise its discretion within the bounds of Michigan’s legislatively prescribed sentence

range and pursuant to the intent of Michigan’s legislative scheme of dispensing punishment

according to the nature of the offense and the background of the offender. Milbourn, 461 N.W.2d

at 9-10; People v. Babcock, 666 N.W.2d 231, 236 (Mich. 2003). Milbourn plainly was decided

under state, not federal, principles. See Lunsford v. Hofbauer, No. 94-2128, 1995 WL 236677, at

* 2 (6th Cir. Apr. 21, 1995); Atkins v. Overton, 843 F. Supp. 258, 260 (E.D. Mich. 1994). As

previously discussed, a federal court may grant habeas relief solely on the basis of federal law and

has no power to intervene on the basis of a perceived error of state law. See Wilson, 562 U.S. at 5;

Bradshaw, 546 U.S. at 76; Pulley, 465 U.S. at 41. Thus, any claim based on Milbourn is not

cognizable in a habeas corpus action.

               Moreover, a claim that Petitioner’s sentence was disproportionate under the Eighth

Amendment would be without merit. The United States Constitution does not require strict

proportionality between a crime and its punishment. Harmelin v. Michigan, 501 U.S. 957, 965

(1991); United States v. Marks, 209 F.3d 577, 583 (6th Cir. 2000). “Consequently, only an extreme

disparity between crime and sentence offends the Eighth Amendment.” Marks, 209 F.3d at 583;

see also Lockyer v. Andrade, 538 U.S. 63, 77 (2003) (gross disproportionality principle applies

only in the extraordinary case); Ewing v. California, 538 U.S. 11, 36 (2003) (principle applies only

in “‘the rare case in which a threshold comparison of the crime committed and the sentence



                                                  9
 Case 2:20-cv-00175-PLM-MV ECF No. 5 filed 10/02/20 PageID.31 Page 10 of 20




imposed leads to an inference of gross disproportionality’”) (quoting Rummel v. Estelle, 445 U.S.

263, 285 (1980)). A sentence that falls within the maximum penalty authorized by statute

“generally does not constitute ‘cruel and unusual punishment.’” Austin v. Jackson, 213 F.3d 298,

302 (6th Cir. 2000) (quoting United States v. Organek, 65 F.3d 60, 62 (6th Cir. 1995)). Further,

“[f]ederal courts will not engage in a proportionality analysis except in cases where the penalty

imposed is death or life in prison without possibility of parole.” United States v. Thomas, 49 F.3d

253, 261 (6th Cir. 1995). Petitioner was not sentenced to death or life in prison without the

possibility of parole, and his sentence falls within the maximum penalty under state law.

Petitioner’s sentence therefore does not present the extraordinary case that runs afoul of the Eighth

Amendment’s ban on cruel and unusual punishment.

               Petitioner also fails to demonstrate a due process violation. A sentence may violate

due process if it is based upon material “misinformation of constitutional magnitude.” Roberts v.

United States, 445 U.S. 552, 556 (1980; see also United States v. Tucker, 404 U.S. 443, 447 (1972);

Townsend v. Burke, 334 U.S. 736, 741 (1948). To prevail on such a claim, the petitioner must

show (1) that the information before the sentencing court was materially false, and (2) that the

court relied on the false information in imposing the sentence. Tucker, 404 U.S. at 447; United

States v. Stevens, 851 F.2d 140, 143 (6th Cir. 1988); United States v. Polselli, 747 F.2d 356, 358

(6th Cir. 1984). A sentencing court demonstrates actual reliance on misinformation when the court

gives “explicit attention” to it, “found[s]” its sentence “at least in part” on it, or gives “specific

consideration” to the information before imposing sentence. Tucker, 404 U.S. at 444, 447.

               The Michigan Court of Appeals described Petitioner’s sentencing challenge as

follows:

       [Petitioner] argues that . . . his sentencing guidelines scores [were improperly
       calculated] on his Prior Record Variables [PRVs]” because [he] did not have any

                                                 10
 Case 2:20-cv-00175-PLM-MV ECF No. 5 filed 10/02/20 PageID.32 Page 11 of 20




       convictions in Dearborn and the offense variables (OVs) regarding possession of a
       weapon because “[t]he Defendant-Appellant used his bare fists only.” Also,
       defendant challenges the scoring of these variables on appeal. Alternatively, he
       argues that resentencing is required because the sentencing court relied on
       inaccurate information in scoring prior record variable (PRV) 5 and offense
       variable (OV) 1. He asserts that resentencing is required because “OV 1 has been
       inaccurately scored [at] 10 points” and “OV 2 has been inaccurately scored [at] 1
       point.” OV 1 is generally to be scored at 10 points if the victim was “touched” by
       a weapon other than a knife or some sort of harmful substance or device. See MCL
       777.31(1)(d). OV 2 is generally to be scored at one point if the defendant possessed
       or used a potentially lethal weapon other than a harmful substance or device, a gun,
       or a knife. See MCL 777.32(1)(d). Defendant also argues that resentencing is
       required because PRV 5 was inaccurately scored at five points. PRV 5 is to be
       scored at five points if “[t]he offender has 2 prior misdemeanor convictions or prior
       misdemeanor juvenile convictions.” MCL 777.55(1)(d).

Garza, 2020 WL 359644 at *4. Petitioner’s sentencing challenge might be construed as a claim

that the sentencing court based its scoring of the offense variables and prior record variables on

“misinformation of constitutional magnitude.”

               1.     Offense variables

               The court of appeals rejected Petitioner’s challenge regarding the scoring of the

offense variables because that scoring was not, as Petitioner argued, based on inaccurate

information. The court explained:

       OV 1 is generally to be scored at 10 points if the victim was “touched” by a weapon
       other than a knife or some sort of harmful substance or device. See MCL
       777.31(1)(d). OV 2 is generally to be scored at one point if the defendant possessed
       or used a potentially lethal weapon other than a harmful substance or device, a gun,
       or a knife. See MCL 777.32(1)(d). . . . “A trial court may consider all record
       evidence when calculating the sentencing-guidelines range.” People v. Savage, ––
       – Mich App. ––––, ––––; ––– N.W.2d –––– (2019) (Docket No. 339417), slip op.
       at 6. Regarding the OV scoring, defendant argues that both OVs were incorrectly
       scored based on the assumption that he used a weapon when, in fact, he “used his
       bare fists only . . . .” However, the trial court expressly found that defendant used
       a weapon: “It’s quite obvious if you looked at this man’s, the damage that was
       done to him, that something other than a fist was used on him. If you look at these
       pictures, you can see that. It wasn't just fist to face.” This decision was based on
       the complainant’s testimony that defendant struck him with brass knuckles as well
       as photographs of his injuries after the attack. In light of this evidence, it cannot be
       said that such a decision was clearly erroneous. Thus, contrary to defendant’s


                                                 11
 Case 2:20-cv-00175-PLM-MV ECF No. 5 filed 10/02/20 PageID.33 Page 12 of 20




       assertion that he “used his bare fists only,” the trial court was justified in concluding
       that defendant used some sort of weapon for sentencing purposes.

Garza, 2020 WL 359644 at *4.

               The fact that the judge drew inferences from conflicting evidence as to whether

Petitioner used a weapon when he attacked the complainant, even if Petitioner does not agree with

those inferences, does not suffice to show that the court relied upon false information. See

Carrington v. Sloan, No. 17-3709, 2018 WL 3244026, at *2 (6th Cir. Jan. 8, 2018) (“[Petitioner’s

disagreement with the trial court’s view of the evidence does not establish that the trial court based

its sentencing decision on materially false information.”) (citing Townsend, 334 U.S. at 741);

Smoot v. Woods, No. 16-2443, 2017 WL 4899812, at *7 (6th Cir. Jul. 3, 2017) (“[Petitioner’s]

disagreement with the state courts’ view of the evidence does not establish that the trial court based

its sentencing decision on materially false information.”). Accordingly, with regard to the offense

variable scoring, Petitioner has failed to demonstrate that the state courts’ rejection of his claim is

contrary to, or an unreasonable application of, clearly established federal law. Moreover, with

regard to the underlying finding of fact that Petitioner used a weapon, Petitioner has failed to show

that the finding is unreasonable on the record. Accordingly, Petitioner is not entitled to habeas

relief on the sentencing challenge related to the offense variable scoring.

               2.      Prior record variable

               The Michigan Court of Appeals took a different approach to resolving Petitioner’s

challenge relating to the prior record variable. The court concluded any error was harmless:

       Even if we assume that defendant’s argument with respect to PRV 5 is correct, i.e.,
       that it should have been scored at zero points rather than five points, defendant’s
       sentencing-guidelines range would not have changed. This is because both Class B
       offenses (including assault with intent to commit great bodily harm) and Class D
       offenses (including first-degree home invasion) require application of PRV Level
       D if the total PRV points fall between 25 and 49, and both 35 (defendant’s requested
       total PRV score) and 40 (defendant’s presumed total PRV score) fall in PRV Level


                                                  12
    Case 2:20-cv-00175-PLM-MV ECF No. 5 filed 10/02/20 PageID.34 Page 13 of 20




         D. See MCL 777.63; MCL 777.65. Stated more simply, even if defendant is
         correct, the applicable PRV Level would not change.

Garza, 2020 WL 359644 at *4.2

                  This Court agrees that the purported error in scoring the prior record variable was

harmless. On habeas review, a court must assess harmlessness under the standard set forth in

Brecht v. Abrahamson, 507 U.S. 619 (1993),3 regardless of whether the state appellate court

recognized the error and reviewed it for harmlessness. See Hargrave v. McKee, 248 F. App’x 718,

728 (6th Cir. 2007) (citing Fry v. Pliler, 551 U.S. 112, 120-21 (2007)); see also Vasquez v Jones,

496 F.3d 564, 574-75 (6th Cir. 2007). The Brecht standard requires the Court to consider whether

the constitutional error in the state criminal trial had a “substantial and injurious effect” on the

result. Brecht, 507 U.S. at 638.

                  For the same reason the state appellate court concluded any error was harmless—

because correction of the error would leave Petitioner with the exact same minimum sentence

range—Petitioner cannot show that the error, if any, has a substantial and injurious effect on the

result. Because the error was harmless under Brecht, Petitioner is not entitled to habeas relief on

the claim.




2
  The Michigan courts have held that, if correction of a scoring error would not change the minimum guidelines range,
the defendant is not entitled to resentencing and the error is harmless. People v. Francisco, 711 N.W.2d 44, 49 n. 8
(Mich. 2006); People v. Davis, 658 N.W.2d 800, 803-04 (Mich. 2003); People v. Coakley, No. 337318, 2018 WL
3397647, at *4 (Mich. Ct. App. Jul. 12, 2018) (“A scoring error that does not affect the guidelines range is harmless,
and does not require resentencing.”) (citing Francisco and Davis); see also United States v. Faulkner, 926 F.3d 266,
275 (6th Cir. 2019) (“Errors that do not affect the ultimate Guidelines range or sentence imposed are harmless and do
not require resentencing.”).
3
  In Davenport v. MacLaren, 964 F.3d 448 (6th Cir. 2020), the Sixth Circuit clarified that the standard applicable to a
state-court harmlessness finding is only the Brecht standard, not the Brecht standard coupled with a an evaluation of
the state-court’s application of the Chapman standard under the AEDPA standard. Id. at 454-59 (citing Davis v. Ayala,
576 U.S. 257, 268 (2015) (holding that the Brecht test subsumes the limitations imposed by AEDPA) (citing Fry, 551
U.S. at 119-20)).

                                                         13
 Case 2:20-cv-00175-PLM-MV ECF No. 5 filed 10/02/20 PageID.35 Page 14 of 20




       C.      Ineffective assistance of counsel

               Petitioner claims that his counsel rendered constitutionally ineffective assistance in

two respects: (1) counsel failed to adequately investigate, advise, and discuss the ongoing plea

negotiations; and (2) counsel failed to call Petitioner’s proposed witnesses—Petitioner’s wife, his

four-year-old child, and a third witness—to support Petitioner’s claim of self-defense.

               In Strickland v. Washington, 466 U.S. 668 (1984), the Supreme Court established

a two-prong test by which to evaluate claims of ineffective assistance of counsel. To establish a

claim of ineffective assistance of counsel, the petitioner must prove:            (1) that counsel’s

performance fell below an objective standard of reasonableness; and (2) that counsel’s deficient

performance prejudiced the defendant resulting in an unreliable or fundamentally unfair outcome.

Id. at 687.    A court considering a claim of ineffective assistance must “indulge a strong

presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance.” Id. at 689. The defendant bears the burden of overcoming the presumption that the

challenged action might be considered sound trial strategy. Id. (citing Michel v. Louisiana, 350

U.S. 91, 101 (1955)); see also Nagi v. United States, 90 F.3d 130, 135 (6th Cir. 1996) (holding

that counsel’s strategic decisions were hard to attack). The court must determine whether, in light

of the circumstances as they existed at the time of counsel’s actions, “the identified acts or

omissions were outside the wide range of professionally competent assistance.” Strickland, 466

U.S. at 690.

               “It should go without saying that the absence of evidence cannot overcome the

‘strong presumption that counsel’s conduct [fell] within the wide range of reasonable professional

assistance.’” Burt v. Titlow, 571 U.S. 12, 23 (2013) (quoting Strickland, 466 U.S. at 689). Even

if a court determines that counsel’s performance was outside that range, the defendant is not

entitled to relief if counsel’s error had no effect on the judgment. Id. at 691. The Sixth Circuit has
                                                 14
 Case 2:20-cv-00175-PLM-MV ECF No. 5 filed 10/02/20 PageID.36 Page 15 of 20




held that “‘counsel cannot be ineffective for a failure to raise an issue that lacks merit.’” Willis v.

Smith, 351 F.3d 741, 745 (6th Cir. 2003) (quoting Greer v. Mitchell, 264 F.3d 663, 676

(6th Cir. 2001)). See also Shaneberger v. Jones, 615 F.3d 448, 452 (6th Cir. 2010); Smith v.

Bradshaw, 591 F.3d 517, 523 (6th Cir. 2010). “Omitting meritless arguments is neither

professionally unreasonable nor prejudicial.” Coley v. Bagley, 706 F.3d 741, 752 (6th Cir. 2013).

               The two-part Strickland test applies to challenges to guilty pleas based on

ineffective assistance of counsel. Hill v. Lockhart, 474 U.S. 52, 58 (1985). Regarding the first

prong, the court applies the same standard articulated in Strickland for determining whether

counsel’s performance fell below an objective standard of reasonableness. Id. In analyzing the

prejudice prong, the focus is on whether counsel’s constitutionally deficient performance affected

the outcome of the plea process. If Plaintiff took a plea offer on counsel’s deficient advice, “in

order to satisfy the ‘prejudice’ requirement, the defendant must show that there is a reasonable

probability that, but for counsel’s errors, he would not have pleaded guilty and would have insisted

on going to trial.” Id. at 59. If counsel’s deficient advice deprives a defendant of the opportunity

to accept a plea, “defendants must demonstrate a reasonable probability they would have accepted

the earlier plea offer had they been afforded effective assistance of counsel.” Missouri v. Frye,

566 U.S. 134, 147 (2012); see also Lafler v. Cooper, 566 U.S. 156 (2012). As in Hill, 474 U.S. at

58, the prejudice prong of Strickland turns on whether, absent counsel’s errors, the result of the

plea process would have been different. See Lafler, 566 U.S. at 163-168.

               Moreover, the Supreme Court has recognized that when a federal court reviews a

state court’s application of Strickland under § 2254(d), the deferential standard of Strickland is

“doubly” deferential. Harrington, 562 U.S. at 105 (citing Knowles v. Mirzayance, 556 U.S. 111,

123 (2009)); see also Burt v. Titlow, 571 U.S. 12, 13 (2013); Cullen v. Pinholster, 563 U.S. 170,



                                                  15
 Case 2:20-cv-00175-PLM-MV ECF No. 5 filed 10/02/20 PageID.37 Page 16 of 20




190 (2011); Premo v. Moore, 562 U.S. 115, 122 (2011). In those circumstances, the question

before the habeas court is “whether there is any reasonable argument that counsel satisfied

Strickland’s deferential standard.” Id.; Jackson v. Houk, 687 F.3d 723, 740-41 (6th Cir. 2012)

(stating that the “Supreme Court has recently again underlined the difficulty of prevailing on a

Strickland claim in the context of habeas and AEDPA . . . .”) (citing Harrington, 562 U.S. at 102).

               The Michigan Court of Appeals applied the following standards to resolve

Petitioner’s ineffective assistance of counsel claims:

       “To prevail on a claim of ineffective assistance, a defendant must, at a minimum,
       show that (1) counsel’s performance was below an objective standard of
       reasonableness and (2) a reasonable probability [exists] that the outcome of the
       proceeding would have been different but for trial counsel’s errors.” People v
       Ackerman, 257 Mich App 434, 455; 669 NW2d 818 (2003). “[E]ffective assistance
       of counsel is presumed, and the defendant bears a heavy burden of proving
       otherwise.” People v Schrauben, 314 Mich App 181, 190; 886 NW2d 173 (2016).
       “Failing to advance a meritless argument or raise a futile objection does not
       constitute ineffective assistance of counsel.” People v Ericksen, 288 Mich App
       192, 201; 793 NW2d 120 (2010).

                                              *        *    *

       “‘As at trial, a defendant is entitled to the effective assistance of counsel in the plea-
       bargaining process.’” People v Pennington, 323 Mich App 452, 461; 917 NW2d
       720 (2018) (citations omitted). To prevail on an ineffective-assistance argument
       with respect to the plea-bargaining process, however, “‘a defendant must show the
       outcome of the plea would have been different with competent advice.’” Id.
       (citations omitted).

Garza, 2020 WL 359644, at *2. Again, though the state appellate court cited state authorities in

support of the standards the court applied, those standards are functionally identical to, and not

contrary to, the clearly established federal law cited above. The only question that remains is

whether the court of appeals applied those standards reasonably.

                   1. Plea negotiations

               The Michigan Court of Appeals resolved Petitioner’s ineffective assistance claim

relating to plea negotiations as follows:

                                                  16
 Case 2:20-cv-00175-PLM-MV ECF No. 5 filed 10/02/20 PageID.38 Page 17 of 20




       On appeal, defendant does not identify any support for the notion that the outcome
       of the plea-bargaining process would have been different with competent or
       different advice. Instead, he merely claims in his Standard 4 brief that those
       negotiations would have resulted in the prosecution “reduc[ing] the charges [in a
       way] that would not send the Defendant-Appellant to prison, but instead sentence
       him to possibly probation, county jail time, or the Special Alternation [sic,
       Alternative] Incarceration Program.” He continues, claiming that “he would have
       accepted a plea bargain that was within his correct guidelines and for reduced
       charges,” assuming “the severe charges reduced the possibility of the Special
       Alternative Incarceration Program would have been available” and that “county jail
       time would have also been a possibility.”

       While it is true, as defendant suggests, that there was some discussion on the record
       between the attorneys about a Cobbs1 evaluation and the potential for county-jail
       time during an early-stage hearing, it is clear that these on-the-record discussions
       were preliminary in nature— taking place even before the case was assigned to the
       trial judge. Defendant’s argument indicates that he is simply assuming that he
       could have pleaded guilty to reduced charges with guarantees of favorable
       sentencing; nothing in the record supports those assumptions.
       1
           People v Cobbs, 443 Mich 276; 505 NW2d 208 (1993).

Garza, 2020 WL 359644, at *3.

                 The Strickland/Lafler analysis depends turns in part on whether the prosecution

make a formal plea offer. See, i.e., Ambrose v. Romanowski, 621 F. App’x 808, 817 (6th Cir. 2015)

(“In order to show defective performance such that ineffective assistance led to the offer’s rejection

or lapse, Ambrose must start by showing that there was an actual plea offer from the prosecutor.”).

But Petitioner has not shown that the prosecution ever made a plea offer. The court of appeals

concluded there was no plea offer. This Court must presume that the state court’s factual findings

are correct. Lancaster, 324 F. 3d at 429. Petitioner must present clear and convincing evidence

to overcome that presumption. Id. He has not.

                 Petitioner has “no right to be offered a plea . . . .” Frye, 566 U.S. at 148.

Nonetheless, if Petitioner can show “a reasonable probability that but for counsel’s errors, the

Petitioner would have received a plea offer,” he could show the necessary prejudice. Byrd v.

Skipper, 940 F.3d 248, 257 (6th Cir. 2019); see also Ross v. United States, 339 F.3d 483, 492

                                                    17
 Case 2:20-cv-00175-PLM-MV ECF No. 5 filed 10/02/20 PageID.39 Page 18 of 20




(6th Cir. 2003) (“Petitioner’s counsel was not ineffective for failing to react to a no-jailtime offer

that the government never made, and Petitioner offers no evidence that his counsel (or anyone

else) could have negotiated a plea deal that would have guaranteed no incarceration.”). Petitioner,

however, does not attempt to make that showing. According to the court of appeals, Petitioner

“simply [assumes] that he could have pleaded guilty to reduced charges . . . .” Garza, 2020 WL

359644, at *3. Petitioner offers nothing new in his petition to overcome that determination by the

Michigan Court of Appeals. Therefore, Petitioner has failed to show that the court of appeals’

determination that counsel was not ineffective in plea negotiations is contrary to, or an

unreasonable application of, clearly established federal law.

               2.      Counsel’s failure to call Petitioner’s witnesses

               Finally, Petitioner contends that his counsel rendered ineffective assistance because

he failed to call Petitioner’s wife, Petitioner’s four-year-old son, and a third witness to support

Petitioner’s claim of self-defense. The Michigan Court of Appeals rejected Petitioner’s claim:

       “[D]ecisions regarding whether to call or question a witness are presumed to be
       matters of trial strategy.” People v Putnam, 309 Mich App 240, 248; 870 NW2d
       593 (2015). And “[t]rial counsel’s failure to call a witness is only considered
       ineffective assistance if it deprived the defendant of a substantial defense,” i.e.,
       “one that could have affected the outcome of the trial.” Id. “This Court will not
       ‘second-guess counsel on matters of trial strategy,’ nor will it ‘assess counsel’s
       competence with the benefit of hindsight.’” Id. (citation omitted).

       Because this Court will not second-guess trial counsel’s decision not to call the
       three witnesses, we could reject defendant’s argument in this regard on its face.
       Even if we did not, however, defendant has not shown that he was deprived of a
       substantial defense as a result of these witnesses’ failure to testify. He claims that
       his wife at the time would have provided background testimony regarding the
       babysitting arrangement for the four-year-old son at which the complainant may
       have mistreated the child, that his four-year-old son would have testified that the
       complainant “choked him with both of his hands around his neck while lifting him
       up off his feet until he could not breathe and passed out,” and that the third witness
       would have testified regarding defendant’s whereabouts before the incident. None
       of this purported testimony would have had any bearing on the primary issue at
       trial—whether defendant was acting in self-defense. In fact, rather than supporting
       defendant’s theory of defense, the proposed testimony of defendant’s son would

                                                 18
 Case 2:20-cv-00175-PLM-MV ECF No. 5 filed 10/02/20 PageID.40 Page 19 of 20




       have fit the prosecution’s theory perfectly—that defendant attacked the
       complainant because the complainant disciplined his son. This would have made
       the prosecution’s case stronger and the defense weaker, which actually supports
       trial counsel’s strategic decision not to call defendant’s son, a four-year-old child,
       as a witness.

Garza, 2020 WL 359644, at *3.

               Petitioner does not respond to the court of appeals’ analysis. He simply presents

the same argument he made to that court. The court of appeals’ findings of fact regarding the

nature of the proposed testimony are presumed correct and Petitioner offers no evidence to rebut

that presumption. Petitioner suggests that the testimony would have helped his self-defense claim,

but he does not explain how. Petitioner appears to be convinced that he was entitled to beat the

complainant in defense of his son. That is simply not the case. The appellate court’s conclusion

that the proposed testimony would have no bearing on whether Petitioner was acting in self-

defense is unassailable—and Petitioner has not even attempted to attack it.

               Petitioner has failed to show that the court of appeals’ determination that counsel’s

failure to call the proposed witnesses was not professionally unreasonable is contrary to, or an

unreasonable application of, Strickland, the clearly established federal law regarding ineffective

assistance. Accordingly, Petitioner is not entitled to habeas relief on this claim.

IV.    Certificate of Appealability

               Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

               The Sixth Circuit Court of Appeals has disapproved issuance of blanket denials of

a certificate of appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam).

Rather, the district court must “engage in a reasoned assessment of each claim” to determine

whether a certificate is warranted. Id. Each issue must be considered under the standards set forth

                                                 19
 Case 2:20-cv-00175-PLM-MV ECF No. 5 filed 10/02/20 PageID.41 Page 20 of 20




by the Supreme Court in Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467.

Consequently, this Court has examined each of Petitioner’s claims under the Slack standard.

Under Slack, 529 U.S. at 484, to warrant a grant of the certificate, “[t]he petitioner must

demonstrate that reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.”        Id.   “A petitioner satisfies this standard by demonstrating

that . . . jurists could conclude the issues presented are adequate to deserve encouragement to

proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). In applying this standard, the

Court may not conduct a full merits review, but must limit its examination to a threshold inquiry

into the underlying merit of Petitioner’s claims. Id.

                The Court finds that reasonable jurists could not conclude that this Court’s

dismissal of Petitioner’s claims was debatable or wrong. Therefore, the Court will deny Petitioner

a certificate of appealability. Moreover, although Petitioner has failed to demonstrate that he is in

custody in violation of the Constitution and has failed to make a substantial showing of the denial

of a constitutional right, the Court does not conclude that any issue Petitioner might raise on appeal

would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).

                                            Conclusion

                The Court will enter a judgment dismissing the petition and an order denying a

certificate of appealability.



Dated:    October 2, 2020                               /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge




                                                 20
